DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/27/2022 amended claims 19-20, 27-28, cancelled claims 22-25, 31, 38-39 and added new claims 40-41.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Patel as evidenced by Esche from the office action mailed 1/27/2022; therefore this rejection is withdrawn.  A new ground of rejection necessitated by applicants’ amendments is set forth below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20, 26-30, 32-37 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al., US Patent Application Publication No. 2019/0218472 (hereinafter referred to as Yeung) in view of Langston et al., US Patent Application Publication No. 2013/0199482 (hereinafter referred to as Langston).   
Regarding claims 19-20, 26-30, 32-37 and 40-41, Yeung discloses lubricating oil composition for engine oils (as recited in claims 33-34) comprising a major concentration of base oil (as recited in claims 19-20 (Para. [0007]) to which is added 0.025 to 0.2 wt% of a polymeric surfactant that is a polyisobutylene-succinic-anhydride copolymer that is functionalized through grafting with PEG as the polar group (see Example 1) wherein the polymeric surfactant has a molecular weight ranging from 7,000 to 50,000 (as recited in claims 19-20 and 27-28) (see Claim 1 of Yeung).  Yeung discloses that the engine oil is further contaminated with an ethanol containing gasoline fuel, such as E85, and water (see Example 2) to provide a stable emulsion, i.e. the polymeric surfactant is used to maintain a fluid viscosity of a lubricating composition or to maintain a fluid emulsion of a lubricating oil composition containing water and fuel (as recited in claims 19-20, 29, 32 and 35-37) (Para. [0011]).
Yeung discloses all the limitations discussed above including a polymeric surfactant having the non-polar moieties recited in claims 19-20, but Yeung does not specifically disclose the polar moieties of claims 19-20.  
Langston discloses an engine oil composition (see Claims 1, 15, 16 and 18 of Langston and Para. [0154]-[0177], [0192], [0197] and see Tables 2-4) comprising a base oil and a polymeric surfactant of MW = 54000- 300000 g/mol (see Examples 1-7) that is a copolymer of methyl methacrylate, C12-C18 alkyl methacrylate, N-vinylpyrrolidone and/or (meth)acrylamides (as recited in claims 19-20, 26, 30 and 40-41) (Para. [0079]).  The lubricating oil composition is blended with an ethanol/heptane blend as E85 gasoline fuel and water to test emulsion stability (Para. [0192] and see Tables 2-4).  The dispersant viscosity index improver is used to maintain emulsion stability.    

Response to Arguments
Applicants’ arguments filed 4/27/2022 regarding claims 19-20, 26-30, 32-37 and 40-41 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific polymeric surfactants which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771